PER CURIAM
Defendant appeals his conviction for robbery in the third degree, asserting that the trial court erred in denying his motion for a judgment of acquittal and in giving a special jury instruction requested by the state. We reject those assignments of error without discussion. In a supplemental brief, defendant also raises a preserved challenge to the trial court’s imposition of consecutive sentences without jury findings to support such sentences. In light of State v. Ice, 343 Or 248, 170 P3d 1049 (2007), cert granted,_US_, 128 S Ct 1657 (2008), we agree that the trial court erred in that regard. Accordingly, we reverse and remand for resentencing, but otherwise affirm.
Defendant was convicted of robbery in the third degree, ORS 164.395 (Count 1); harassment, ORS 166.065 (Count 3); theft in the second degree, ORS 164.045 (Count 4); attempted theft in the second degree, ORS 161.405(2)(e) and ORS 164.045 (Count 5); and two counts of identity theft, ORS 165.800 (Counts 2 and 6). Counts 1 and 3 were tried to a jury; defendant pleaded guilty to the remaining counts. Based on its finding that Counts 2 and 4 arose from a continuous and uninterrupted course of conduct separate from Counts 1,3,5, and 6, the trial court directed that the sentences on the latter counts rim consecutively to those on the former. ORS 137.123(2). Defendant argues, and the state concedes (albeit contesting that Ice is correctly decided), that, under Ice, the trial court erred in imposing consecutive sentences based on its own findings of fact, rather than on facts found by a jury. We agree. In Ice, 343 Or at 267, the Supreme Court concluded that the Sixth Amendment to the United States Constitution provides a defendant with a right to jury determination, beyond a reasonable doubt, of facts used to impose consecutive sentences under ORS 137.123.
Remanded for resentencing; otherwise affirmed.